DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. Regarding the rejection of claims 28-32 under 35 U.S.C. 101, applicant argues claim 28 integrates any alleged abstract idea into a practical application at least by virtue of reciting a technical improvement in the technical field of surgical navigation. This is not persuasive because claims 28-32 only requires a computing device and there are no improvements to the computer functionality or any other technical field. MPEP 2106.05II states “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” In the instant case, the claim amounts to a computer for data gathering and manipulation, and organizing information and manipulating information through mathematical correlations. These limitations are akin to an abstract idea implemented by a generic computer and therefore do not recite a technical improvement in the technical field of surgical navigation. Applicant has not pointed out specifically how the computer improves surgical navigation besides saying the techniques enable improved insertion accuracy and relative placement of implant components, which is not persuasive because improved accuracy is the sole purpose of using surgical navigation as is well-known in the art. Applicant further argues claim 28 is meaningfully limited to a tangible, practical context, including limitations such as “the trackable probe contacts a second feature of the first implant at a second time after the first implant is implanted on the bone” and “obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts a second feature of the first implant at a second time after the first implant is implanted on the bone” which go significantly beyond a general link to a technical field. This is not persuasive because the claim does not positively recite either of the trackable probe or first implant and only requires a computing device. Applicant argues new claim 34 provides further practical application of the alleged abstract idea, but claim 34 is directed to a device and not a method and claim 34 does not positively recite any additional structure and remains directed solely to a computer. To overcome the rejection under 101, additional structure besides a generic computer is required. Please note that the examiner previously consulted quality assurance specialists in formulating the 101 rejection.
Regarding the rejection of claim 1 under 35 U.S.C. 103(a) as being unpatentable over DiGioia in view of Sarin, applicant argues the office action acknowledges DiGioia in view of Sarin does not disclose features relating to a second component of the prosthetic device. This is not an accurate assessment of the previous office action as the amendments to claim 1 do not incorporate all of the limitations of claim 6 which required more than simply a second component. Claim 1 only broadly additionally requires a second component of the prosthetic device and that the computer is configured to “provide guidance for positioning of the second component on the bone based on the actual relationship between the first component and the bone”. It is noted that applicant amended claim 7 to specify that the first component is a baseplate and the second component comprises an insert configured to be coupled to the baseplate. As such, the examiner interprets “on the bone” to not necessarily be directly on the bone. Applicant argues the acetabular and femoral components of DiGioia and Sarin are on different bones. This is true, however, DiGioia discloses a liner which is located within the acetabular cup and the liner is on the same bone as the acetabular cup (via the acetabular cup in the same way as the insert is on the bone via the baseplate). The limitation “provide guidance for positioning of the second component on the bone” is indefinite as discussed below and very broad. Because the liner is positioned within the cup, the second component/liner is guided to a correct position by the system of DiGioia in view of Sarin at least while positioning the first component/acetabular cup.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7, line 2 recites “conifgured" which is believed to be in error for --configured--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-32 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically an abstract idea, without significantly more. 
Claim 28 is directed to “A computing device” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to abstract ideas such as “determine” geometric relationships, “identify” a point on a bone, “obtaining” information, and providing “guidance”, in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion) which are “performed on a computer” (per MPEP 2106, III. C. A Claim That Requires a Computer May Still Recite a Mental Process). Also, the claims are drawn to an abstract idea of “determining the actual relationship between the first implant and the bone based on the first information, the second information, and third information relating to the correspondence point on the bone”, in the form of “mathematical concepts,” in terms of processes defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.
The claims are reasonably understood as either “mental processes” or “mathematical concepts,” which require the following limitations: 
“determine a desired geometric relationship between a first implant and a bone; 
identify a correspondence point on the bone; 
determine an actual relationship between the first implant and the bone by: 
obtaining first information indicative of a first position of a trackable probe while the trackable probe contacts a first feature of the first implant at a first time after the first implant is implanted on the bone;
obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts a second feature of the first implant at a second time after the first implant is implanted on the bone; and 
determining the actual relationship between the first implant and the bone based on the first information, the second information, and third information relating to the correspondence point on the bone; and 
provide, based on the actual relationship between the first implant and the bone, guidance for an positioning of the second implant on the bone.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “organizing information and manipulating information through mathematical correlations” (i.e. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing device,”  is claimed, this is merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and does no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Therefore, the claimed “computing device,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, “A computing device,” is claimed, this is a generic, well-known, and conventional data gather computing element. As evidence that this is a generic, well-known, and conventional data gathering computing element, Applicant’s specification discloses the computing device in a manner that indicates that the additional element is sufficiently well-known since the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “A computing device,” described in par.59 of the specification as “any suitable computer, such as, for example a computer aided surgery (CAS) or surgical navigation system” is ubiquitous and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 29-32 and 34 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 29-32 and 34 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 28. Therefore, claims 28-32 and 34 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
	Note: claim 1 and its dependents are not rejected under 35 U.S.C. 101 because the claims recite additional elements (a trackable probe and a first component of a prosthetic device configured to be disposed in an actual joint) beyond the abstract idea and generic computer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 requires that the computing device is programmed to provide guidance for positioning of a second implant on the bone by controlling a robotic device. This is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16, and 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 28 require that the computing device is configured/programmed to provide guidance for positioning of the second component on the bone. It is unclear what is meant by “provide guidance”. How does the computer provide guidance for positioning the second component? Does this mean the computer simply shows the locations of the first and second component and thereby provides some information/guidance? Does the computer provide visual or audible instruction? Please clarify what is meant by “provide guidance”. 
Claim 26 is unclear because the claim appears to recite a method step in a device claim. Lines 3-5 recite “the guidance comprising an adjustment of at least one of the first component and the second component in the actual joint”.
Claim 34 requires that the computing device is programmed to provide guidance by controlling a robotic device. It is unclear in what manner the robotic device provides guidance for positioning of a second implant on the bone based on the actual relationship between the first implant and the bone. How does the robotic device provide guidance? This is unclear due to the fact that the claim is directed to new matter and not discussed in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 28, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia, III et al. 6,205,411 (hereafter referred to as DiGioia) in view of Sarin et al. 2003/0153829 (hereafter referred to as Sarin).
Regarding claims 1 and 28, DiGioia discloses a system for implanting a prosthetic device comprising a trackable tool 98 (fig.3; col.11, ll.41-50 discloses tool 98 has target 34 attached and is used to track component 70 therefore this tool may be considered a trackable tool), a first component 70 of the prosthetic device configured to be disposed in an actual joint (a hip joint) and including a first feature, considered at least a point on a rim of the component, which is capable of being contacted by a trackable probe, and a second feature, considered at least a different point on a rim of the component, which is capable of being separately contacted by the trackable probe, a second component 72 of the prosthetic device (liner 72 is within the acetabular cup 70 and therefore also positioned on the acetabulum, “the bone”; the claim does not require that the second component is configured to be positioned directly on the bone and claim 7 of the instant application recites an insert as the second component) and a computing device 20 configured to determine, a desired geometric relationship between the first component and a bone (col.7, ll.46-63 and col.10, ll.19-31 disclose biomechanical testing simulation to determine a preferred/desired implant position), identify a correspondence point on the bone (col.8, l.13-col.9, l.30 and col.11, ll.26-39 disclose various methods of identifying points on the bone), determine an actual relationship between the first component and the bone by obtaining information indicative of a position of the trackable tool while the trackable tool contacts the first component after the first component is implanted in an actual joint comprising the bone and information relating to the correspondence point on the bone, and provide guidance for the positioning of the second component on the bone based on the actual relationship between the first component and the bone (fig.8 shows the liner 72 within the cup and col.10, ll.18-31 disclose the computer uses geometric models of both the liner and cup therefore the computer provides some “guidance” on the positioning of the second component on the bone). Col.11, ll. 52-58 discloses the computer provides guidance in the placement of the first component by displaying real-time position of the tracking of the first component, which is considered the “actual relationship”, relative to the pre-operatively specified implant position, which is considered the desired geometric relationship. DiGioia discloses the invention substantially as claimed, but DiGioia does not disclose that the computing device is configured to determine an actual relationship between the first component and the bone by obtaining first information indicative of a first position of a trackable probe while the trackable probe contacts the first feature at a first time after the first component is implanted in the actual joint comprising the bone,  obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts the second feature of the first component at a second time after the first component is implanted in the actual joint, and determining the actual relationship between the first component and the bone using the first information, the second information, and third information relating to the correspondence point on the bone.
Sarin teaches a system for implanting a prosthetic device, in the same field of endeavor, wherein the system comprises a computing device 32 configured to determine an actual relationship between a first component 93 and a bone (a pelvis) by obtaining first information indicative of a first position of a trackable probe 50 (fig.3) while the trackable probe contacts a first feature (considered a first point on the rim of the shell 93) at a first time after the first component is implanted in the actual joint comprising the bone (par.73), obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts a second feature (considered a second point on the rim of the shell 93) of the first component at a second time after the first component is implanted in the actual joint (par.73 discloses touching the probe to three points on the rim and inputting the three point positions to calculate a plane), and determining an actual relationship between the first component and the bone (the actual relationship is considered the orientation of the shell with respect to the pelvis) using the first information, the second information, and third information relating to the correspondence point on the bone (par.73 discloses using the location information of the probed points on the shell to define the plane of the shell which is defined with respect to the pelvis, which includes a correspondence point on the bone), for the purpose of verifying the correct orientation of the component (par.73).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of DiGioia to include a trackable probe as taught by Sarin and to modify the computing device of DiGioia to determine the actual relationship between the first component and the bone by obtaining first information indicative of a first position of the trackable probe while the trackable probe contacts the first feature at a first time after the first component is implanted in the actual joint comprising the bone, obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts the second feature of the first component at a second time after the first component is implanted in the actual joint, and determining the actual relationship between the first component and the bone using the first information, the second information, and third information relating to the correspondence point on the bone as taught by Sarin in order to verify the correct orientation of the component after implantation thereby ensuring optimal component placement.
Regarding claim 2, the first feature, which is a point on the rim of the component, is an interface for an instrument as disclosed in col.11, ll.41-50 and fig.3 of DiGioia and par.73 of Sarin.
Regarding claim 3, the actual relationship indicates the position and orientation of the first component relative to the bone as discussed in Sarin par.73.
Regarding claim 9, see col.7, ll.1-18, col.9, ll.59-67, and figs.6-7e of DiGioia which disclose a virtual representation of the first component model and a three-dimensional model of the bone.
Regarding claims 32 and 33, a “known relationship” is broad and can include looking at the first and second features/points on the rim of the component and knowing where they are and how they relate to one another.
Regarding claim 34, DiGioia discloses a robotic device in communication with the computer system (clm.16) wherein a robotic arm is tracked and can be limited to stay within a defined space (col.9, ll.42-46). This meets the limitation of the computing device being programmed to provide “guidance” by controlling a robotic device as best understood.
Claims 4, 5, 7, 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia in view of Sarin as applied to claims 1 and 28 above, and further in view of Otto et al. 2004/0243244 (hereafter referred to as Otto). 
Regarding claims 4, 5, 29, and 30, DiGioia in view of Sarin discloses the invention substantially as claimed and as discussed above but does not disclose that the computing device is configured to predict implant performance by performing a simulation with a virtual representation of the first component in the desired geometric relationship, wherein the simulation simulates a force that would be applied to the first component during in vivo functional activities or wherein the computing device is further configured to propose a modification of the desired geometric relationship based on the predicted performance.
Otto teaches a surgical planning system, in the same field of endeavor, wherein the computing device of the system is configured to predict implant performance by performing a simulation with a virtual representation of a first component in a desired geometric relationship, wherein the simulation simulates a force that would be applied to the first component during in vivo functional activities and discloses the computing device is further configured to propose a modification of the desired geometric relationship based on the predicted performance (pars.35-37, 76, 116, and 117) for the purpose of reducing negative performance characteristics of a proposed implant and enhancing positive performance characteristics (par.116) and providing more accurate real joint experiences (par.117).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computing device of DiGioia in view of Sarin and add the computing capability of Otto wherein the computing device is configured to predict implant performance by performing a simulation with a virtual representation of the first component in the desired geometric relationship, wherein the simulation simulates a force that would be applied to the first component during in vivo functional activities and propose a modification of the desired geometric relationship based on the predicted performance in order to select the best component and component position for a particular patient based on a more realistic joint environment. It would also have been obvious to add simulating the forces that would be applied to the first component during in vivo functional activities as taught by Otto to DiGioia’s kinematic computational simulation in order to provide a more realistic simulation that not only accounts for the kinematics of the joint but the kinetics as well.
Regarding claim 7 and 27, DiGioia discloses the first component is an acetabular cup 70 and the second component is an insert/liner 72. The specific system of DiGioia discussed above relates to an embodiment of DiGioia related to an acetabular cup and liner of a hip prosthesis and therefore does not comprise a first component comprising a baseplate and a second component comprising an insert configured to be coupled to the baseplate. However, DiGioia discloses the apparatus of the invention may be used in total knee replacement (col.12, ll. 52-60) which requires a tibial component. Still, DiGioia does not specifically disclose that the tibial component comprises a baseplate and insert.
Otto teaches a surgical planning system and total knee prosthesis, in the same field of endeavor, wherein the knee prosthesis comprises a tibial component comprising a baseplate 300 and an insert 400 configured to be coupled to the baseplate (fig.20; par. 101) for the purpose of providing a surface against which the femoral component condylar portion articulates (par.8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a first component comprising a baseplate and a second component comprising an insert as taught by Otto in the system of DiGioia in view of Sarin in order to perform a total knee replacement under computer guidance to achieve optimal position and orientation of the knee prosthesis components including the tibial component comprising a baseplate and insert.
Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia in view of Sarin as applied to claim 1 above, and further in view of Carson et al. 2003/0069591 (hereafter referred to as Carson). DiGioia in view of Sarin discloses the invention substantially as claimed and as discussed above but does not disclose that the computing device is further configured to determine a condition of soft tissue based on the first information and the third information.
Carson teaches a computer-assisted surgical system, in the same field of endeavor, wherein a system comprising a computing device determines the condition of soft tissue in the joint based on information (the position/location) acquired about a first implant and a bone for the purpose of providing information to the surgeon in order to obtain correct balancing, alignment, and stability of the joint (par.104).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computing device of DiGioia in view of Sarin to be configured to determine a condition of soft tissue in the joint based on the first information and the third information as taught by Carson in order to aid the surgeon in achieving correct balancing, alignment, and stability of the joint.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia in view of Sarin in view of Otto as applied to claim 29 above, and further in view of Carson. DiGioia in view of Sarin in view of Otto discloses the invention substantially as claimed and as discussed above but does not disclose that the computing device is further configured to determine a condition of soft tissue based on the first information and the third information.
Carson teaches a computer-assisted surgical system, in the same field of endeavor, wherein a system comprising a computing device determines the condition of soft tissue in the joint based on information (the position/location) acquired about a first implant and a bone for the purpose of providing information to the surgeon in order to obtain correct balancing, alignment, and stability of the joint (par.104).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the computing device of DiGioia in view of Sarin in view of Otto to be configured to determine a condition of soft tissue in the joint based on the first information and the third information as taught by Carson in order to aid the surgeon in achieving correct balancing, alignment, and stability of the joint.
Claims 1-3, 6, 8, 26-28, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al. 2004/0152970 (hereafter referred to as Hunter) in view of Sarin in view of Burdulis, JR. et al. 2005/0267584 (hereafter referred to as Burdulis). (This rejection is applied to address first and second components located directed on the same bone, specifically, a femoral condyle component, and a patello-femoral component.)
Regarding claims 1, 8, and 28, Hunter discloses a system for implanting a prosthetic device comprising a trackable probe 62 (see “pointer probe” in par.41), a first component (pars. 57-58 disclose first and second prosthetic components) of the prosthetic device configured to be disposed in an actual joint (par.58 discloses a knee joint) and including a first feature (any feature for example a point on a surface) capable of being contacted by the trackable probe and a second feature (any other feature for example a point on a surface) capable of being separately contacted by the trackable probe, a second component of the prosthetic device (pars. 57-58 disclose first and second prosthetic components), and a computing device configured to determine a desired geometric relationship between the first component and a bone (the desired geometric relationship is considered the target 102 discussed in at least par.52), identify a correspondence point on the bone (see at least pars.41 and 42 for identifying bone landmarks), determine an actual relationship between the first component and the bone by obtaining a position of the first component after the first component is implanted on the bone using information related to the location of the first component and the bone (par.56 discloses displaying the implant as it is aligned), and provide guidance for positioning of the second component based on the actual relationship between the first component and the bone (pars.57-58 disclose that the locations of the first and second components are displayed which provides the surgeon with information for adjusting either portion of either component intraoperatively before the components are permanently affixed to the patient, wherein the display is considered “provide guidance”). Hunter uses sensors on an instrument/implant to track implant components during surgery (par.39), but Hunter does not disclose that the computer is capable of obtaining information indicative of a first position of the trackable probe while the trackable probe contacts the first feature of the first component at a first time after the first component is implanted on the bone or obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts the second feature of the first component at a second time after the first component is implanted on the bone.
Sarin teaches a system for implanting a prosthetic device, in the same field of endeavor, wherein the system comprises a computing device 32 configured to determine an actual relationship between a first component 93 and a bone (a pelvis) by obtaining first information indicative of a first position of a trackable probe 50 (fig.3) while the trackable probe contacts a first feature (considered a first point on the rim of the shell 93) at a first time after the first component is implanted in the actual joint comprising the bone (par.73), obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts a second feature (considered a second point on the rim of the shell 93) of the first component at a second time after the first component is implanted in the actual joint (par.73 discloses touching the probe to three points on the rim and inputting the three point positions to calculate a plane), and determining an actual relationship between the first component and the bone (the actual relationship is considered the orientation of the shell with respect to the pelvis) using the first information, the second information, and third information relating to the correspondence point on the bone (par.73 discloses using the location information of the probed points on the shell to define the plane of the shell which is defined with respect to the pelvis, which includes a correspondence point on the bone), for the purpose of verifying the correct orientation of the component (par.73). Note that Sarin both tracks the implant using sensors during insertion (fig.7) and also verifies placement with a probe after insertion (par.73).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hunter to include a trackable probe as taught by Sarin and to modify the computing device of Hunter to determine the actual relationship between the first component and the bone by obtaining first information indicative of a first position of the trackable probe while the trackable probe contacts the first feature at a first time after the first component is implanted in the actual joint comprising the bone, obtaining second information indicative of a second position of the trackable probe while the trackable probe contacts the second feature of the first component at a second time after the first component is implanted in the actual joint, and determining the actual relationship between the first component and the bone using the first information, the second information, and third information relating to the correspondence point on the bone as taught by Sarin in order to verify the correct orientation of the first component after implantation thereby ensuring optimal component placement. Regarding the first and second components, Hunter specifically discloses that the prosthetic device can be a knee implant and/or implants having multiple mating and connecting components (par.58), but Hunter does not disclose that the first and second components are directed positioned on the same bone, wherein the first and second components are a patellofemoral component and a femoral condyle component.
Burdulis teaches a knee implant, in the same field of endeavor, wherein the femoral implant includes both a femoral condyle component 710 and a patello-femoral component 720 for the purpose of providing improved fit of the conformal surfaces to the subchondral bone, enabling the implant to be placed within the joint using a smaller incision, and to improve the wear of a patellar component
(pars.122, 123). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the two-component femoral implant taught by Burdulis with the system for implanting a prosthetic device disclosed by Hunter in view of Sarin in order to use a modular femoral implant suitable for minimally invasive surgery. Given the component tracking features described by Hunter in view of Sarin as discussed above, if one were to implant one of the tibio-femoral or patello-femoral components first, the system of Hunter in view of Sarin would be ideal for determining placement of the other component to obtain a desired relationship between the components as well as determining a relationship between them, for example, their spatial relationship, since Hunter is specifically directed to placing one component in a desired relationship with an already implanted component (pars. 34 and 57-58).
Regarding claim 2, the first feature can be considered at least any one of a point, a surface, and an articular surface.
Regarding claim 3, Hunter tracks and displays the position and orientation of the first component relative to the bone (par.58).
Regarding claims 6 and 26, it would have been further obvious to contact the second component of Hunter in view of Sarin in view of Burdulis with the trackable probe to verify a placement of the second component with respect to both the bone and the first component (see pars.57-58 of Hunter which disclose taking consideration of the first component in implanting the second component). The display of the first and second components and their positions and orientations are considered guidance for the surgeon whom may adjust the components to achieve a desired relationship.
Regarding claim 27, see Burdulis as discussed above for a femoral component and a patello-femoral component.
Regarding claims 32 and 33, the computer knows at least the dimensions of the implants which include the first and second features since such values are required in order to calculate relative locations and display the implants superimposed over the images (see par.45 for devices being “accurately superimposed over the pre-acquired images”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774